Exhibit 10.1

StoneMor GP LLC

3600 Horizon Boulevard, Suite 100

Trevose, PA 19053

September 19, 2019

ORE Management LLC

Attention: Garry P. Herdler

Dear Garry:

This letter agreement, when signed by you (this “Agreement”), sets forth the
terms upon which StoneMor GP LLC (the “Company”) agreed to enter into this
Consulting Agreement with ORE Management LLC (“you” or the “Consultant”), a
limited liability company, through Garry P. Herdler (“Herdler”), the
Consultant’s sole and managing member, to engage Consultant to provide
consulting services to the Company on the terms and conditions set forth herein.

This Consulting Agreement sets forth the terms upon which Consultant will
provide consulting services to the Company.

1. Services:

The Company hereby engages Consultant to: (a) assist Alvarez & Marsal Private
Equity Performance Improvement Group, LLC (“A&M”) in the validation of certain
aspects of the Company’s Phase II Performance Improvement Plan with accelerated
cost reductions to be implemented in 2H 2019 and 2020; (b) work with A&M and the
Company to develop a written action plan and strategy (the “Plan”) to implement
the annualized cost reduction targets identified by A&M pursuant to the
Statement of Work between A&M and StoneMor Partners L.P. dated as of August 26,
2019 (the “A&M Engagement Letter”); and (c) perform other services related to
the development and implementation of the Plan as may be directed by the
Company’s President and Chief Executive Officer (the “CEO”) during the Term (the
“Services”). Consultant and A&M shall deliver the “Deliverables” (as defined in
the A&M Engagement Letter) for the Plan to the Company prior to the conclusion
of the Term. In providing the Services, Consultant will report to the CEO and
will work closely with other management of the Company as directed by the CEO.
Consultant will comply with the Company’s policies with respect to workplace
safety, non-discrimination, non-harassment and business ethics.

2. Term:

This Agreement is effective on September 23, 2019 (the “Effective Date”) and
shall remain in effect for a period of 14 weeks following the Effective Date
(i.e. until December 30, 2019) (the “Term”).

3. Bi-Weekly Fee:

In consideration for the Services, the Company shall compensate Consultant at a
bi-weekly fee of $21,500.00 during the Term, for a total fee compensation of
$150,500.00. The fee shall be payable on a bi-weekly basis at the beginning of
each bi-weekly period, with the first such fee payment to be made on
September 23, 2019 and the last such fee payment to be made on December 16,
2019. Consultant will provide invoices to support this bi-weekly fee payment.

 

1



--------------------------------------------------------------------------------

4.    Cost Reduction Target Payments:

If Consultant (i) delivers the Plan to the Company prior to the conclusion of
the Term, (ii) A&M validates the Plan as reasonably achievable with respect to
the annualized cost reduction targets identified by A&M pursuant to the A&M
Engagement Letter and set forth in the Plan, and (iii) the Company approves the
Plan validated by A&M (which approval shall not be unreasonably withheld),
Consultant shall be eligible to receive a Cost Reduction Target Payment (the
“Target Payment”) based on the projected annualized cost reductions, one-time
cost reductions, and cash collateral reductions (the “Projected Cost
Reductions”) set forth in the Plan, as set forth below:

 

  a.

Consultant shall receive a payment of $100,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total at least $10,000,000.00
but less than $15,000,000.00;

 

  b.

Consultant shall receive a payment of $200,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total at least $15,000,000.00
but less than $18,000,000.00; or

 

  c.

Consultant shall receive a payment of $300,000.00 in the event that the
Projected Cost Reductions set forth in the Plan total an amount greater than or
equal to $18,000,000.00.

In the event that Consultant is eligible to receive the Target Payment pursuant
to this Section 4, such Target Payment shall be payable within ten (10) business
days following the date on which the Company approves the Plan validated by A&M
that contains Projected Cost Reductions at a level that entitles Consultant to
the Target Payment. Consultant shall not be required to be on-site after the
Company approves the Plan validated by A&M. If the Company terminates the
Agreement prior to the completion of the Term, then the Company shall be
required to pay Consultant the balance of the Bi-Weekly Fee and the $300,000
Cost Reduction Target Payment (to the extent not already paid), regardless of
whether any future cost reductions or revenue enhancements are projected or
achieved.

5.    Independent Contractor:

Consultant shall be deemed an independent contractor and not an employee of the
Company. Consultant shall not be entitled to participate in any employee benefit
program of the Company by reason of this Agreement or by the relationship
created between the parties. Nothing herein shall prevent Consultant from acting
as a contractor for a third party or otherwise accepting employment with a third
party, provided that Herdler complies at all times with his obligations set
forth in Sections 7, 8, 9 and 10 of the Employment Agreement between Herdler and
the Company with an effective date of April 15, 2019 (the “Employment
Agreement”). Nothing herein shall be construed to create a partnership, joint
venture or agency relationship among the parties. Consultant shall be solely
responsible for the payment of federal self-employment and all other federal,
state and local taxes in regard to the performance of services under this
Agreement, and agrees to defend, indemnify and hold harmless the Company for
Consultant’s nonpayment of such taxes on a timely basis. The Company will issue
to Consultant an IRS Form 1099 for such services under this Agreement as
required by law.

 

2



--------------------------------------------------------------------------------

6.    Authority:

Consultant has no authority to bind, obligate or contract on behalf of the
Company.

7.    Workers’ Compensation:

Consultant shall not be eligible for workers’ compensation insurance from the
Company and shall be solely responsible for any injuries or damages that
Consultant may sustain in the course of performing Services pursuant to this
Agreement.

8.    Ownership of Work Product; Confidentiality:

 

  a.

All written materials and other works which may be subject to copyright and all
patentable and unpatentable inventions, discoveries and ideas which are made,
conceived or written by Consultant while providing services under this Agreement
will be owned by the Company as “works made for hire” and Consultant hereby
assigns all proprietary rights, including copyrights and patent rights therein,
to the Company.    Consultant also agrees to hold all such “works made for hire”
as confidential. At the request of the Company, Consultant will give reasonable
assistance to the Company, including execution of a separate assignment of
copyright and patent rights, to allow the Company to perfect its ownership
rights in Consultant’s work product.

 

  b.

Consultant agrees that all information, whether or not in writing, of a private,
secret or confidential nature concerning the business, business relationships or
financial affairs of the Company, affiliates of the Company or any portfolio
company managed by the Company (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information shall include all inventions, products,
processes, methods, techniques, projects, developments, plans, research data,
financial data, personnel data, know-how and contacts at or knowledge of
investors or prospective investors of the Company. Consultant will not disclose
any Proprietary Information to any person or entity or use the same for any
purposes (other than in the performance of the Services) without written
approval by an officer of the Company, either during or after Consultant’s
engagement by the Company, unless and until such Proprietary Information has
become public knowledge without fault by Consultant. Notwithstanding the
foregoing, “Proprietary Information” shall not include any information which
(a) was publicly known and available in the public domain prior to the time such
information is disclosed (other than as a result of a breach of this Agreement);
(b) becomes publicly known and available in the public domain at the time such
information is disclosed (other than as a result of a breach of this Agreement);
(c) is independently developed by the Consultant without use of or reference to
the Confidential Information; or (d) is received by the Consultant from a third
party without an accompanying duty of confidentiality who, insofar as is known
to the Consultant after reasonable due inquiry, is not prohibited from
transmitting the information to the Consultant by a contractual or other legal
obligation.

 

  c.

Consultant agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
electronic,

 

3



--------------------------------------------------------------------------------

  photographic, or other tangible material containing Proprietary Information,
whether created by Consultant or others, which shall come into Consultant’s
custody or possession, shall be and are the exclusive property of the Company to
be used by Consultant only in the performance of the Services. All such
materials or copies thereof and all tangible property of the Company in
Consultant’s custody or possession shall be delivered to the Company, or
destroyed by Consultant (with written certification of such destruction provided
to the Company), upon the earlier of (i) a request by the Company or (ii) the
end of the Term. After such delivery, Consultant shall not retain any such
materials or copies thereof or any such tangible property. Nothing herein shall
require Consultant to return or destroy any materials that Consultant is legally
obligated to preserve or otherwise retain.

 

  d.

Consultant agrees that Consultant’s obligation not to disclose or to use
information and materials of the types set forth in Sections 8(a) and (b) above,
and Consultant’s obligation to return materials and tangible property, set forth
in Section 8(c) above, also extends to such types of information, materials and
tangible property of customers of the Company or business associates of the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to Consultant.

 

  e.

In addition, the Defend Trade Secrets Act of 2016 (the “Act”) provides that:
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that –
(A) is made – (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. The Act further provides that:
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual – (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

9.    Liability and Indemnity:

The Company shall defend, indemnify and hold Consultant harmless from and
against all claims, demands, liabilities, fines and expenses, including
attorneys’ fees, asserted by third parties against Consultant which arise out of
or are based upon Consultant’s provision of Services pursuant to this Agreement.
Notwithstanding the foregoing, the Company shall not be obligated to defend,
indemnify and hold Consultant harmless to the extent that any such claims,
demands, liabilities, fines and expenses result from Consultant’s willful
malfeasance, bad faith or gross negligence.

10.    Entire Agreement:

No provisions of this Agreement may be modified, waived, or discharged except by
a written document signed by Consultant and a duly authorized officer of the
Company.

 

4



--------------------------------------------------------------------------------

11.    Miscellaneous:

 

  a.

The Company will provide Consultant with advance review of, and the opportunity
to comment on, any press release and related Current Report on Form 8-K to be
made or filed by the Company concerning this Agreement or any services to be
provided by the Consultant pursuant to this Agreement.

 

  b.

Consultant represents that entry into this Agreement and performance of the
duties described in this Agreement do not violate or conflict with any agreement
or policy to which Consultant is a party or by which Consultant may be bound.

 

  c.

Each provision of this Agreement shall be treated as a separate and independent
clause, and the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, geography, time-period, subject, or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.

 

  d.

All oral or written agreements or representation, expressed or implied, with
respect to the subject matter of this Agreement are set forth in this Agreement
and this Agreement supersedes all prior agreements, written or oral, between
Consultant and the Company relating to the subject matter of this Agreement,
other than (i) the Severance Agreement and General Release and Waiver of Claims
between Herdler and the Company that was executed by Herdler on September 19,
2019, and (ii) the obligations contained in Sections 7 through 14 of the
Employment Agreement, which shall survive. This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by Consultant and the Company.

 

  e.

This is a personal services contract and the Consultant agrees that its sole and
managing member, Garry P. Herdler, will be exclusively responsible for
delivering the Services. This Agreement will be binding upon Consultant and its
successors and assigns and will inure to the benefit of the Company and its
successors and assigns. The Consultant shall not assign any rights, or delegate
any duties, arising under this Agreement, by operation of law or otherwise.

 

  f.

All notices, requests, demands or other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered personally or one business day after
delivery by electronic mail to the addresses set forth on the signature page to
this Agreement. Either party may change the address to which communications are
to be sent by giving notice of such change of address in conformity with the
provisions of this section.

 

  g.

No delay or omission by the Company in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by the Company on any one occasion is effective only in that instance and will
not be construed as a bar to or waiver of any right on any other occasion.

 

5



--------------------------------------------------------------------------------

  h.

Governing Law; Consent to Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions. Any action permitted to be brought
by this Agreement, pursuant to this Agreement, shall be brought exclusively in
the state or federal courts in the Eastern District of Pennsylvania and each
party consents to such jurisdiction.

[signatures appear on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consulting Agreement has been duly executed by the
parties on September 19, 2019.

 

The Company: StoneMor GP LLC By:  

/s/ Joseph M. Redling

Name: Joseph M. Redling Title: President and Chief Executive Officer

 

ORE Management LLC By:  

/s/ Garry P. Herdler

Name: Garry P. Herdler Title: Managing Member

 

7